Citation Nr: 0705246	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972, including service in Vietnam.  The veteran was 
awarded the Combat Infantryman Badge. .

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2004, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in July 2004.   

This issue of service connection for PTSD is being referred 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service or to his 
service-connected perforation of the left tympanic membrane.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in July 2002.  In August 
2002, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the August 
2002 VCAA letter preceded the January 2003 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of method by which the VA establishes 
disability ratings and effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in August 2002 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Since the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, any questions 
as to the appropriate disability ratings and effective dates 
to be assigned as to that issue are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records, VA 
clinical records, and reports of VA examinations.  A medical 
opinion has been obtained with regard to the hearing loss 
issue.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's 
assistance duties to the appellant have been fulfilled with 
respect to the hearing loss issue.  Further VA assistance in 
connection with the PTSD issue is addressed in the remand 
section of this decision. 

Service Connection for Hearing Loss

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The service medical records reveal that a July 1969 explosion 
ruptured the veteran's tympanic membranes.  He showed 
moderate hearing loss at that time.  Right ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 35, 30, 25, and 25 decibels 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 35, 30, 
30, and 30 decibels respectively.  However, at the veteran's 
May 1972 separation examination, the veteran's hearing was 
normal; and the veteran stated that he was in good health.  
Thus, it would appear from the service medical records that 
the veteran's hearing loss was acute and transitory.

There is no medical evidence of hearing loss within one year 
of the veteran's discharge from service.  As such, service 
connection is not warranted on a presumptive basis.  

The veteran underwent a VA examination in December 1980 in 
conjunction with an unrelated claim for service connection.  
Examination of the veteran's ears yielded normal findings 
(though there is no indication that his hearing was tested); 
and there are no indications that the veteran complained of 
hearing loss.  

The veteran's post service records include reports of several 
audiological examinations.  Pure thresholds levels at 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured as follows:

        Right Ear			Left Ear
					.5k  1k  2k  3k  4k	 	.5k  1k  2k  
3k  4k  
May 2002				20   25  20  15   20   		 20  
15  15  15  25    
December 2002			 X   15  20   20  20  		  X  
15  20  20  25
June 2005				 20  20  40   40  40		 30  25  30  
35  45

The December 2002 examiner noted that the veteran complained 
of recurring otalgia; but he did not complain of hearing 
loss.  Otologic examination was unremarkable; and the 
audiogram revealed completely normal auditory thresholds.  
Speech recognition scores using the Maryland CNC Test were at 
100 percent for each ear.  

The June 2005 examination revealed bilateral high frequency 
sensorineural hearing loss.  The veteran had word recognition 
scores of 96 percent in his right ear and 88 percent in his 
left ear.  The examiner noted the decline in audiometric 
thresholds since the December 2002 examination.  However, he 
opined that the hearing loss is not related to military 
service.  Instead, the examiner stated that it is most likely 
due to age related factors (presbycusis).  The examiner also 
commented that the veteran's hearing loss was not related to 
the perforation of the tympanic membrane.  The examiner noted 
that neither tympanic membrane was perforated at the time of 
examination. 

The Board acknowledges the fact that hearing loss was noted 
during service in associated with the blast injury.  However, 
the hearing loss noted in July 1969 was apparently acute and 
transitory (as evidenced by the veteran's normal separation 
examination and lack of evidence of hearing loss for many 
years after service).  The veteran's first post service 
evidence of a hearing loss (as defined by 38 C.F.R. § 3.385) 
is dated June 2005 (33 years after service).  The only 
competent medical opinion in the claims file weighed against 
a causal nexus between the veteran's in service injury and 
his current hearing loss disability.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  To that extent, the appeal is denied. 




REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service records show that he was awarded the 
Combat Infantryman Badge, and the Board therefore finds that 
there is persuasive evidence that he participated in combat 
with the enemy.  The RO has denied the PTSD claim on the 
basis that there is no persuasive medical diagnosis of PTSD.  

VA outpatient records include references to PTSD.  A March 
2001 clinical psychiatric examination resulted in a diagnosis 
of PTSD.  However, a subsequent examination in December 2002 
did not result in such a diagnosis, and on examination in 
March 2004, a diagnosis of major depression was noted, but 
not PTSD.  The examiner at that time commented that he did 
not see PTSD.  

In reviewing the conflicting PTSD examination reports, the 
Board notes that psychological testing for PTSD was 
apparently not conducted.  In order to clarify the 
conflicting medical diagnoses and ensure an accurate record 
for eventual appellate review, the Board believes that 
further PTSD examination is necessary. 

Accordingly, the issue of entitlement to service connection 
for PTSD is REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for a 
comprehensive PTSD examination, to 
include appropriate psychological tests 
for PTSD.  The claims file must be made 
available to the examiner for review, and 
the examiner should be informed that the 
veteran's combat related stressors should 
be assumed to be correct for purposes of 
determining whether or not a medical 
diagnosis of PTSD is warranted.  If the 
examiner diagnoses PTSD, then the 
examiner should clearly indicate whether 
the PTSD is related to combat stressors.  
If the examiner determines that a 
diagnosis of PTSD is not warranted, the 
reasons for such determination should be 
set forth.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if entitlement to service 
connection for PTSD is warranted.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


